UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                No. 98-4803

KAREN BIVINS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                No. 98-4804

ALBERTO ESPINOSA,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                No. 98-4869

RAYFORD KERNS, a/k/a Woodchuck,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                No. 99-4023

STEPHANIE CONTEE-OSORIO,
Defendant-Appellant.
Appeals from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CR-97-343-AW)

Submitted: February 8, 2000

Decided: February 28, 2000

Before WILKINS and MOTZ, Circuit Judges,
and HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Timothy J. Sullivan, SULLIVAN & SULLIVAN, College Park,
Maryland; William B. Purpura, Baltimore, Maryland; Joseph R.
Conte, BOND, CONTE & NORMAN, P.C., Washington, D.C.; Paul
F. Kemp, CATTERTON, KEMP & GREENBERG, Rockville, Mary-
land, for Appellants. Lynne A. Battaglia, United States Attorney,
Deborah A. Johnston, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants Karen Bivins, Alberto Espinosa, Rayford Kerns, and
Stephanie Contee-Osorio were tried together and convicted of con-

                    2
spiracy to distribute and to possess with intent to distribute cocaine
and heroin, and conspiracy to import cocaine and heroin. Bivins was
also convicted of money laundering, possession with intent to distrib-
ute heroin, and three counts of possession with intent to distribute
cocaine. Kerns was also convicted of four counts of possession with
intent to distribute cocaine and two counts of money laundering.
Contee-Osorio was also convicted of two counts of possession with
intent to distribute cocaine. Appellants appeal their convictions on
numerous grounds, and Espinosa also appeals his sentence. For the
following reasons, we affirm in all respects.

I.

Kerns contends that the district court erred in denying his post-trial
motion for a competency hearing. The district court must order a
competency hearing under 18 U.S.C. § 4241(a) (1994), if there is rea-
sonable cause to believe that the defendant may presently be suffering
from a mental defect rendering him incompetent. Because Kerns
offered no new evidence and because three competency hearings had
already been held, the district court did not err in denying the motion.

II.

Kerns also argues that the prosecutor engaged in misconduct by
making unduly prejudicial remarks during closing argument concern-
ing Kerns' illiteracy. Before a court should reverse a conviction for
prosecutorial misconduct, the defendant must demonstrate that the
conduct was improper and that the conduct prejudicially affected the
defendant's substantial rights. See United States v. Chorman, 910
F.2d 102, 113 (4th Cir. 1990). Since Kerns' attorney raised Kerns'
illiteracy in his closing argument and urged jurors that Kerns could
not have understood either his actions or the drug laws, the Govern-
ment's response was permissible rebuttal. Moreover, the evidence
against Kerns was extensive and included wiretaps, coconspirator tes-
timony, physical and video surveillance, recovery of cocaine and her-
oin from the residence where he stayed, and his arrest while picking
up a package containing cocaine. Therefore, the Government's con-
duct, even if error, was merely harmless.

                    3
III.

Contee-Osorio contends that the district court erred in denying her
request for a contemporaneous, limiting instruction under Federal
Rule of Evidence 105, after the Government introduced evidence of
firearms found in Bivins' residence. Contee-Osorio requested an
instruction that the firearms could not be considered against her.

Evidence of gun possession is relevant evidence in a drug conspir-
acy trial, even if there is no specific evidence linking the weapon to
the conspiracy. See United States v. Ward, 171 F.3d 188, 195 (4th
Cir.), cert. denied, ___ U.S. ___, 68 U.S.L.W. 3226 (U.S. Oct. 4,
1999) (No. 98-9824). In addition, we have recognized that guns are
tools of the drug trade and are, therefore, generally relevant evidence
in a drug conspiracy trial. See United States v. Ricks, 882 F.2d 885
(4th Cir. 1989). Thus, the firearms evidence was relevant to show that
certain conspirators possessed "tools of the trade." Because this evi-
dence was admissible to prove the existence of the conspiracy with
which Contee-Osorio was charged, it was relevant and admissible
against her. As such, no limiting instruction under Rule 105 was nec-
essary.

IV.

The remaining claims raised on appeal are as follows: (1) the dis-
trict court erred in admitting evidence of uncharged conduct against
Bivins; (2) the district court erred in denying Bivins' motion for a
new trial based on newly-discovered evidence; (3) the district court
clearly erred in determining that Espinosa was responsible for in
excess of 150 kilograms of cocaine and that Espinosa possessed a
firearm during the offense; and (4) the district court erred in finding
Kerns competent to stand trial. We have carefully reviewed the briefs
and joint appendix as to each of these issues, and we find no revers-
ible error. Therefore, we affirm the district court's rulings on the rea-
soning of the district court. See J.A. at 184-88, 406-08, 436-38, 577-
79, 887-89, 948-50. The convictions and sentences of all Appellants
are affirmed. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                     4